APPENDIX A to the DISTRIBUTION AGREEMENT Dated May 26, 2015 between PACER FUNDS TRUST and PACER FINANCIAL, INC. As Amended September 24, 2015 LIST OF PORTFOLIOS Pacer Trendpilot™ 750 ETF Pacer Trendpilot™ 450 ETF Pacer Trendpilot™ 100 ETF Pacer Trendpilot™ European Index ETF Pacer Autopilot Hedged European Index ETF Pacer US Export Leaders ETF Pacer International Export Leaders ETF Pacer Global High Dividend ETF IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed on their behalf by their duly authorized officers as of the date set forth above. PACER FUNDS TRUST PACER FINANCIAL, INC. By:/s/ Joe M. Thomson By:/s/ Joe M. Thomson Name: Joe M. Thomson Name: Joe M. Thomson Title: President and Chairman Title: President
